Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on September 27, 2019, was filed before the mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims

4.	This action is in response to Applicant’s filing on September 27, 2019. Claims 1-15 are pending and examined below.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "hull of the watercraft" in the end of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim set to have claim 12 depend from claim 10, as it seems as it was intended.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being obvious over Shah, CA 2311174 A1, herein referred to as Shah.

9.	Regarding claim 1, Shah discloses one or more stowable inflatable airbags movable between a stowed condition and a deployed condition (Figs. 1-16), each stowable inflatable airbag defined by a 
However, the shape of the airbag is a design choice as the shape of the airbag does not influence the functionality of the airbag, and thus would have been an obvious to one skilled in the art at the time of filing. The motivation to choose a rectangular airbag would be to try out a different design, because as stated, the airbag shape is a design choice.

	Regarding claim 2, Shah further discloses one or more sensor operatively associated with each stowable inflatable airbags, wherein each sensor is configured to urge each stowable inflatable airbag to the deployed condition when sensing an imminent collision of the vehicle (Fig. 6, multiple sensors associated with each airbag position).

	Regarding claim 3, Shah further discloses the vehicle being a motor vehicle (Figs. 1 and 2).

	Regarding claim 4, Shah discloses airbags that deploy and cover the surfaces of the vehicles (Figs. 14-16), but fails to explicitly disclose the airbags being rectangular in shape. However, as stated in the explanation in claim 1, the choice of a rectangular airbag to cover the surfaces of the vehicle is a design choice and the rationale for this being obvious is stated therein.

claims 5-11, the limitations are similar to those in claims 1-4 and are rejected using the same rationale in claims 1-4.
Examiner would like to note that using an external airbag like that disclosed by Shah could be used for any foreseeable vehicle (such as a motor vehicle, train, aircraft, or watercraft), and is an intended use of the device
Examiner would also like to note that the airbag can only function correctly if it covers the surface of the vehicle, so it would be obvious to make the airbag shape cover vehicles of different sizes, ex. a plane airbag is going to be much larger than a car airbag

Regarding claims 12 and 13, Shah further discloses each stowable inflatable airbag being attached to the vehicle in question (Figs. 1-16).

	Regarding claim 14, Shah discloses airbags that deploy and cover the surfaces of the vehicles (Figs. 14-16), but fails to explicitly disclose the airbags being used for a building. However, this would have been obvious to one skilled in the art at the time of filing because the airbags primary function is to prevent damage to vehicles and/or people. Simply using the airbag on a building instead of a vehicle would be an intended use of the device disclosed by Shah. The motivation to do this would be to use a safety system in the event that an object (vehicle, etc.) is on a collision course with the building.

	Regarding claim 15, Shah discloses actuators used for deploying airbags (Page 7. Line 17), but fails to disclose the airbags being deployed at the corners of the building by spring on the top of the building roof after a section of the roof is retracted. However, the use of springs instead of actuators to deploy the airbags is a design choice and would have been obvious to one skilled in the art at the time of 
	Regarding the airbags being deployed at the corners of the roof, it would have been obvious to one skilled in the art at the time of filing to modify Shah to have airbags in those locations as these would be the most efficient way of covering the building surface. The motivation to do this would be to provide enough airbags such that the surfaces of the building would be covered and prevented from receiving damage.
	Regarding the retractable opening, this would have been obvious to one skilled in the art at the time of filing as all airbag systems must have some opening for the airbag to deploy from as this would be necessary to the function of the airbag. If there was no opening for the airbag to deploy from, the quick expansion of the airbag inside a contained volume would essentially create an explosive device, as it is well-known that the pressure inside airbags is quite large, especially in the instance of a building sized airbag. The motivation to do this would be to provide the necessary opening for the airbags to deploy from for proper functioning.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Published Patent Application, US 2015/0321633 A1, by Lee et al. is relevant to this application because the system disclosed is an external airbag system for collisions.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664